Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments and arguments filed 6 April 2022 have been fully considered, but are moot in view of a new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “…a pixel connected to a first data line…a pixel connected to the first data line…a pixel connected to the second data line” renders the claim ambiguous. Are each of these pixels different or are they the same? Clarification is required. For purposes of examination, it will be assumed each of the “a pixel” is a different pixel from the first, second and third pixel groups.
Regarding claim 10, the recitation “…a pixel connected to a third data line…a pixel connected to the third data line…a pixel connected to a fourth data line” renders the claim ambiguous. Are each of these pixels different or are they the same? Clarification is required.
Regarding claim 16, the recitation “…a pixel connected to a third data line…a pixel connected to the third data line…a pixel connected to a fourth data line” renders the claim ambiguous. Are each of these pixels different or are they the same? Clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017.0337877).
Regarding claim 1, Kim disclose:
A display device, comprising: a plurality of first pixels connected to a plurality of first scan lines and including a pixel connected to a first data 5line; a plurality of second pixels connected to a plurality of second scan lines and including a pixel connected to the first data line; a plurality of third pixels connected to the first scan lines or the second scan lines and including a pixel connected to a second data line; and 10a scan driver including a first scan driving circuit and a second scan driving circuit disposed opposite to each other, wherein each of the first scan driving circuit and the second scan driving circuit comprises: a plurality of first stages connected to the first scan lines and a first start signal line, wherein the plurality of first stages supplies a plurality of scan signals to the first scan lines; and a plurality of second stages connected to the second scan lines and a second start signal line different form the first start signal line, wherein the plurality of second stages supplies a plurality of scan signals to the second scan lines (see Fig. 3; plurality of pixels PXL1 connected to first scan lines S11, S13 and first data line D11; plurality of second pixels PXL1 connected to second scan lines S12, S14 and a first data line D11; plurality of third pixels PLX1 connected to S11, S13 and second data line D12; scan driver 211/212 with first (211) and second (212) scan drivers located across from each other; where each driver  has a plurality of stages SST11, SST13 supplying scan signals to the firsts scan lines S11, S13; first start signal line SSP1; and a plurality of second stages SST12, SST14 connected to supply scan signals to second scan lines S12, S14 with second state signal line S11 (right)). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 7-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee (US 2015.0106646).
Regarding claim 2, the rejection of claim 1 is incorporated herein. Kim is not explicit as to, but Lee disclose:
the first stages sequentially supply  the scan signals to each of the first scan lines based on a first start signal applied thereto through the first start signal line; and the second stages sequentially supply the scan signals to each of the second scan lines based on a second start signal applied thereto through the second start signal line (see Fig. 3; [0091-0092]; where first stages S(1), S(3) sequentially apply scan lines based on first start signal SSP_O; second stages S(2), S(4) sequentially apply scan signals based on second start signal SSP_E).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Lee to that of Kim to provide sequential application of scan line signals to first and second stages, to predictably allow for control of the even and odd scan lines to be independent (e.g., partial overlapping or not overlapping) as necessary.
Regarding claim 3, the rejection of claim 2 is incorporated herein. Lee further disclose:
the first stages comprises: 20a first-first stage which outputs a first-first scan signal based on the first start signal; and a second-first stage which outputs a second-first scan signal based on the first-first scan signal (see Fig. 3; first-first stage S(1) based on first start signal SSP_O; second firsts stage S(3) based on S(1)). 
Regarding claim 4, the rejection of claim 2 is incorporated herein. Lee further disclose:
the second stages comprises: a first-second stage which outputs a first-second scan signal based on the second start signal; and a second-second stage which outputs a second-second scan signal based on the first-second scan signal (see Fig. 3; first-second stage S(2) based on first start signal SSP_E; second-second stage S(4) based on S(2)).
Regarding claim 7, the rejection of claim 1 is incorporated herein. Kim is not explicit as to, but Lee further disclose:
first stages sequentially supply the scan signals to each of the first scan lines when a start signal is supplied thereto through the first start signal line during a first period; and the second stages sequentially supply  the scan signals to each of the second scan lines when the start signal is supplied thereto through the second start signal line during a second period different from the first period (see Fig. 3; [0092-0093]; where first stages S(1), S(3) sequentially apply scan lines based on first start signal SSP_O; second stages S(2), S(4) sequentially apply scan signals based on second start signal SSP_E; where SSP_E and SSP_O are in different periods H).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Lee to that of Kim to provide sequential application of scan line signals to first and second stages, to predictably allow for control of the even and odd scan lines to be independent (e.g., partial overlapping or not overlapping) as necessary.

Regarding claim 8, the rejection claim 7 is incorporate herein. Lee further disclose:
the first stages comprises: 20a first-first stage which outputs a first-first scan signal based on the first start signal supplied during the first period; and a second-first stage which outputs a second-first scan signal based on the first-first scan signal (see Fig. 3; first-first stage S(1) based on first start signal SSP_O; second firsts stage S(3) based on S(1)). 
Regarding claim 9, the rejection of claim 7 is incorporated herein. Lee further disclose:
the second stages comprises: a first-second stage which outputs a first-second scan signal based on the second start signal supplied during the second period; and a second-second stage which outputs a second-second scan signal based on the first-second scan signal (see Fig. 3; first-second stage S(2) based on first start signal SSP_E; second-second stage S(4) based on S(2)).
Regarding claim 10, the rejection of claim 2 is incorporated herein. Kim further disclose:
the first pixels further includes a pixel connected to a third data line; the second pixels further includes a pixel connected to the third data line and the third pixels further includes a pixel connected to a fourth data line(see Fig.3; further pixels PXL1 connected to S11 and third data line dm-1; second further pixel PXL1 connected to S12 and dm-1; third pixels PXL connected to S11 an dm).
Regarding claim 16, the rejection of claim 7 is incorporated herein. Kim further disclose:
the first pixels further includes a pixel connected to a third data line; the second pixels further includes a pixel connected to the third data line and the third pixels further includes a pixel connected to a fourth data line(see Fig.3; further pixels PXL1 connected to S11 and third data line dm-1; second further pixel PXL1 connected to S12 and dm-1; third pixels PXL connected to S11 an dm).

Claim 5, 11, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim’877  and Lee in view of Kim (US 2014.0354285).
Regarding claim 5, the rejection of claim 2 is incorporated herein. Kim’877 and Lee are not explicit as to, but Kim disclose: 
a first test transistor which supplies a first lighting voltage to the first data line based on a test gate signal; and a second test transistor which supplies a second lighting voltage to the second data 5line based on the test gate signal (see Fig. 5; first test transistor of 16 supplying voltage TEST DATA 1 to first line O1/D1, second test transistor supplying second voltage TEST DATA 2 to second data line O2/D2 based on test gate signal TEST_GATE). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Kim to that of Kim’877 and Lee which predictably provides the ability to test the display for damage or errors. 
Regarding claim 11, the rejection of claim 10 is incorporated herein. Kim and Lee are not explicit as to, but Kim disclose:
a first test transistor which supplies a first lighting voltage to the first data line based on a first test gate signal; and a second test transistor which supplies the first lighting voltage to the third data line based on a second test gate signal (see Fig. 5; first TFT 16, first data lines 01/D1 to supply TEST_DATA1 based on TEST_GATE; second TFT of 16, third data line 03/D3 suppling TEST_DATA1 based on TEST_GATE).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Kim to that of Kim’877 and Lee which predictably provides the ability to test the display for damage or errors. 
Regarding claim 15, the rejection of claim 10 is incorporated herein. Kim and Lee are not explicit as to, but Kim disclose:
a fifth test transistor which supplies a second lighting voltage to the second data line based on a third test gate signal; and a sixth test transistor which supplies the second lighting voltage to the fourth data line based on the third test gate signal (see Fig. 5; fifth TFT 16, second voltage TEST_DATA1 based on 3rd gate signal TEST_GATE; seventh TFT of 16, second lighting voltage TEST_DATA1 based on third gate signal TEST_GATE).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Kim to that of Kim’877 and Lee which predictably provides the ability to test the display for damage or errors. 
Regarding claim 17, the rejection of claim 16 is incorporated herein. Kim and Lee are not explicit as to, but Kim disclose:
a first test transistor which supplies a first lighting voltage to the first data line based on a first test gate signal; and a second test transistor which supplies the first lighting voltage to the third data line based on a second test gate signal (see Fig. 5; first TFT 16, first data lines 01/D1 to supply TEST_DATA1 based on TEST_GATE; second TFT of 16, third data line 03/D3 suppling TEST_DATA1 based on TEST_GATE).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Kim to that of Kim’877 and Lee which predictably provides the ability to test the display for damage or errors. 
Regarding claim 20, the rejection of claim 16 is incorporated herein. Kim and Lee are not explicit as to, but Kim disclose:
a fifth test transistor which supplies a second lighting voltage to the second data line based on a third test gate signal; and a sixth test transistor which supplies the second lighting voltage to the fourth data line based on the third test gate signal (see Fig. 5; fifth TFT 16, second voltage TEST_DATA1 based on 3rd gate signal TEST_GATE; seventh TFT of 16, second lighting voltage TEST_DATA1 based on third gate signal TEST_GATE).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Kim to that of Kim’877 and Lee which predictably provides the ability to test the display for damage or errors. 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim’877 in view of Kim (US 2014.0354285) and in further view of Kwak (US 2016.0260367).
Regarding claim 6, the rejection of claim 5 is incorporated herein. Kim’877 and Kim are not explicit as to, but Kwak disclose:
the first lighting voltage has a first voltage level which turns on the first pixels or the second pixels, the second lighting voltage has a second voltage level 10which turns off the plurality of first pixels or the plurality of second pixels (see Fig. 3; [0082], when black second voltage level (6.3v) shows “off” test image; applied, and where, first voltage level (3v) turns pixel white to show “on”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Kwak to that of Kim’877 and Kim, to predictably provide detection of damage based on image test signal differences [0008]). 


Allowable Subject Matter
Claims 12 and 18 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-14 and 19 are dependent from claims 12 and 18, and may be allowable by default based on overcoming the 112 rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/               Primary Examiner, Art Unit 2621